Citation Nr: 0120640	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-07 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.

2.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected fascial hernia of the left leg.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from October 1981 to April 
1998.

This appeal arises from a July 1999 rating decision of the 
St. Petersburg, Florida Regional Office (RO).  The veteran's 
claim is currently being handled by the Cleveland RO.  

In regard to the claim for a higher evaluation for the 
service connected fascial hernia of the left leg, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the July 1999 rating action was the initial 
grant of service connection for the fascial hernia of the 
left leg, the Board will consider whether staged ratings 
should be assigned for the veteran's service connected 
disability.  In this way, the Court's holding in Fenderson 
will be addressed in the adjudication of the veteran's 
appeal.

The Board notes that the RO has only adjudicated whether 
service connection is warranted for periodontal disease for 
compensation purposes.  It did not consider whether the 
veteran is entitled to service connection for this condition 
for treatment purposes.  The Board will therefore limit its 
consideration accordingly.

The issue of entitlement to service connection for left wrist 
carpal tunnel syndrome is the subject of the remand section 
of this decision.




FINDINGS OF FACT

1.  The service-connected fascial hernia of the left leg is 
manifested by complaints of numbness and pain with use.

2.  The current rating of 10 percent is the highest rating 
assignable under the code for extensive muscle hernia without 
injury to the muscle.

3.  Disability equivalent to moderately severe injury to 
Muscle Group XI or Muscle Group XII is not shown.

4.  The veteran was treated for periodontal disease during 
his active military service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for fascial hernia of the left leg have not been 
met. 38 U.S.C.A. §§ 1155, 7104 (West 1991); 38 C.F.R. § 4.73, 
Code 5326 (2000).

2.  The veteran's periodontal disease is not a compensable 
condition.  38 C.F.R. § 3.381(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Factual Background-higher evaluation for fascial hernia

Service medical records show that the presence of a fascial 
hernia of the left leg in 1995 and 1996.

On VA examination in June 1998, the veteran reported having 
numbness of the lateral aspect of the left leg when he would 
walk fast or try to run.  The left ankle would become stiff 
and it would be difficult for him to walk.  On examination, 
there was a small protruded area which was somewhat tender on 
the lateral aspect of the left leg and the mid-distant area.  
The protruded area tended to disappear when the veteran would 
lie down on his back.  Gait was normal.  The diagnosis was 
fascial hernia of the left leg.  

By rating decision in July 1999, service connection was 
awarded for fascial hernia of the left leg and a 
noncompensable evaluation was assigned.  The veteran appealed 
this determination.

The veteran testified in April 2000 that a fascial hernia of 
the lower left part of the left leg would cause numbness with 
pain when he exercised.  By rating action in December 2000, a 
10 percent evaluation was assigned for fascial hernia of the 
left leg effective from the original date of claim.


II. Analysis

This claim arose following the assignment of an initial 
disability rating in July 1999.  On an original claim, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
All evidence necessary for an equitable disposition of the 
veteran's claim has been obtained and the VA has fulfilled 
its duty to assist.  

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for fascial hernia of the left leg, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

The service-connected fascial hernia of the left leg is rated 
under Diagnostic Code 5326 of the Rating Schedule, which 
provides a 10 percent rating for extensive muscle hernia 
without other injury to the muscle.  38 C.F.R. § 4.73, Code 
5326 (2000).  The 10 percent evaluation is the highest 
possible under this Code.  However, the veteran is 
potentially entitled to a higher rating under another code.  
VA regulations permit the assignment of a rating by analogy 
under a code for a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies must be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those medically supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2000).

In this case, the code providing the closest anatomical and 
functional analogy for rating purposes is either Diagnostic 
Code 5311 or 5312.  Muscle Group 11 (addressed in DC 5311) 
pertains to the posterior and lateral crural muscles and 
muscles of the calf.  Muscle Group 12 (addressed in DC 5312) 
pertains to the anterior muscles of the leg.  From the 
description of the fascial hernia in this case, it is not 
entirely clear whether it involves the muscles of  Muscle 
Group 11 or 12.  However, it does not make a difference in 
the adjudication of this case as under both codes, a 10 
percent rating is provided for moderate muscle injury.  To 
warrant the next higher rating of 20 percent, there must be 
evidence of moderately severe muscle injury.  38 C.F.R. § 
4.73, Codes 5311 and 5312 (2000).  The term "moderately 
severe" muscle disability is defined in 38 C.F.R. § 4.56 
(2000), which specifies that the type of injury associated 
with moderately severe disability consists of a through-and-
through or deep penetrating wound by a small high velocity 
missile or a large low velocity missile with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Objective findings include 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side.  Strength and endurance are impaired.

The record shows that the veteran experiences difficulty with 
the fascial hernia of the left leg with exercise.  When he is 
not exercising, the fascial hernia is essentially 
asymptomatic.  On examination, there was a small protruded 
area which was somewhat tender and the veteran's gait was 
normal.  In rating this defect, it is significant that the 
current 10 percent evaluation assigned under Code 5326 
contemplates a muscle hernia of extensive degree and that 
this is the highest rating provided under the code for such a 
disability when other injury to the muscle is not involved.  
There is no evidence of additional injury to the muscle in 
this case beyond the fascial hernia.  The assignment of a 
rating higher than 10 percent on the basis of damage to 
Muscle Group XI or XII ordinarily would be for a gunshot or 
shell fragment wound. In this case, the functional impairment 
resulted from the veteran's noncombat related muscle hernia 
is much less severe than that contemplated by the criteria 
for a 20 percent rating based on moderately severe injury.  
The clinical picture presented in this case clearly does not 
satisfy the criteria for such a rating, and the level of 
disability shown does not more nearly approximate the 
criteria for such a rating.  38 C.F.R. § 4.7 (2000).  (Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned").

The Board also concludes that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  In the present 
case, the Board notes that there is no contention or evidence 
submitted that the disorder is so unusual as to render 
application of the regular schedular provisions impractical, 
warranting application of 38 C.F.R. § 3.321.   In addition, 
there has been no showing that the appellant's fascial hernia 
of the left leg has necessitated any periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Accordingly, the 
preponderance of the evidence is against allowance of this 
issue.  Moreover, as there is no basis for a higher 
evaluation at any time since the inception of the award, the 
holding in Fenderson has no application in this case.


III.  Service connection for periodontal disease.

The service medical records show that periodontal disease was 
found in April 1982 due to persistent episodes of 
"gumboils" surrounding teeth 2, 27 and 30.  Other records 
show appointments at 3 month intervals for periodontal 
maintenance.  Teeth 27 and 28 were removed in May 1986 as 
they were periodontally non-restorable.  Tooth 15 was 
extracted in July 1992 and tooth 19 was extracted in May 
1997.  

With respect to the claim for service connection for 
periodontal disease for compensation purposes, the Board 
notes that although the record contains competent evidence of 
this condition, service connection may be granted for 
periodontal disease for treatment purposes only.  It is not a 
condition which may be service connected for compensation 
purposes.  38 C.F.R. § 3.381(a).

The veteran was treated for periodontal problems in service.  
38 C.F.R. § 3.381(a) provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  (During the course of the 
veteran's appeal, in 1999, this provision was recodified from 
38 C.F.R. § 4.149 to 38 C.F.R. § 3.381 but no substantive 
change in this provision was made).

Periodontal disease is not a disabling condition for which 
compensation may be paid.  Accordingly, although the veteran 
was treated for this condition in service, service connection 
may not be granted for purposes of VA compensation as 
periodontal disease is not considered a disability.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.381.  As there is a 
lack of legal merit, remanding the veteran's claim pursuant 
to the Veterans Claims Assistance Act of 2000 would be 
pointless.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected fascial hernia of the left leg is denied.

Entitlement to service connection for periodontal disease is 
denied.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the claim of service connection for carpal 
tunnel syndrome of the left wrist, in October 1996 a history 
of arm pain with numbness of the hands mostly at night was 
reported.  There was also some problem with hand weakness.  
An inservice EMG was performed; the impression was an 
abnormal study.  There was evidence of mild right median 
neuropathy at the wrist.  The left medial motor was 
borderline.

On VA orthopedic examination in July 1998, a history of the 
gradual onset of numbness and tingling of the ulnar fingers 
of both hands was reported.  An EMG showed carpal tunnel 
syndrome of the right wrist and borderline carpal tunnel 
syndrome of the left wrist.  He was issued splints for both 
extremities.  Currently, the veteran still occasionally 
experienced some numbness and tingling of the hands.  On 
examination, there was a positive Tinel's sign over the ulnar 
nerve on the right, but there was no sign on the left wrist.  
The diagnosis was mild carpal tunnel syndrome of the right 
wrist.  

It is the veteran's contention that he currently suffers from 
carpal tunnel syndrome of the left wrist that was first 
manifest during service.  VA has a duty to assist the 
appellant in the development of facts.  The Court has held 
that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this regard, all post 
service medical records relative to the left wrist should be 
obtained.  Following the gathering of all medical records, 
the veteran should be afforded a VA orthopedic examination to 
include an EMG with an opinion as to the etiology of all left 
wrist disability.  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all health care providers 
who treated the veteran for left wrist 
disability since his separation from 
service.  After securing any necessary 
releases, the RO should obtain all 
records that have not already been 
obtained.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing to include an EMG should be 
accomplished.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  Based on the current 
examination and diagnostic testing and a 
review of the complete medical record, 
the examiner should provide diagnoses for 
all current left wrist disability and 
then render a medical opinion as to 
whether it is at least as likely as not 
that carpal tunnel syndrome, if present, 
was either manifest during service or is 
etiologically related to service.  The 
underlined burden of proof must be used 
in the formulation of the medical 
opinion.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for adjudication purposes.  If 
an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

5.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations and the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent. The 
appellant and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



